          Case 2:18-cv-02727-TLN-KJN Document 80 Filed 08/07/20 Page 1 of 2



 1   RACHEL L. FISET (SBN 240828)
     NATASHA GILL (SBN 314301)
 2   ZWEIBACK, FISET & COLEMAN LLP
     523 W. 6th Street, Suite 450
 3   Los Angeles, CA 90014
     Telephone: 213-266-5170
 4   Facsimile: 213-289-4025
     rachel.fiset@zfclaw.com
 5   natasha.gill@zfclaw.com
 6   Attorneys for Plaintiff
     GRANITE PAYMENTS, LLC
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   GRANITE PAYMENTS, LLC, a Florida               Case No.: 2:18-CV-02727-TLN-KJN
     corporation; and GPA PROCESSING, LLC           Assigned to Hon. Troy L. Nunley,
12   d/b/a GRANITE PAYMENT ALLIANCE, a              Courtroom 2
     California corporation,
13
                          Plaintiffs,
14                                                  ORDER GRANTING STIPULATION
     v.                                             FOR DISMISSAL OF DEFENDANTS
15                                                  ELIZABETH CARTER, JOHN KEDDY,
     1POINT MERCHANT SOLUTIONS, INC., a             SUZANNE LAMBERT, MICHEL
16   Delaware corporation, WAYNE KEDDY, an          MEYER, ANGELA MOLLOY, IVA
     individual; ELIZABETH CARTER, an               OAKES, JOSEPH RAY, & SUSAN
17   individual; JOHN KEDDY, an individual;         RYAN.
     SUZANNE LAMBERT, an individual;
18   MICHEL MEYER, an individual; ANGELA          [Filed concurrently with Stipulation]
     MOLLOY, an individual; IVA OAKES, an
19   individual; CONNIE PEARCE, an individual;
     JOSEPH RAY, an individual; SUSAN RYAN,
20   an individual; BOB WELCH, an individual; and
     DOES 1-20,
21
                          Defendants.
22                                                  Complaint Filed: October 9, 2018
23
24
25
26
27
28
          ORDER OF DISMISSAL OF DEFENDANTS ELIZABETH CARTER, JOHN KEDDY, SUZANNE LAMBERT,
                  MICHEL MEYER, ANGELA MOLLOY, IVA OAKES, JOSEPH RAY & SUSAN RYAN
        Case 2:18-cv-02727-TLN-KJN Document 80 Filed 08/07/20 Page 2 of 2



 1                                              ORDER
 2          The Court having considered the settlement and Stipulation of Plaintiffs GRANITE
 3   PAYMENTS, LLC and GPA PROCESSING, LLC and Defendants ELIZABETH CARTER,
 4   JOHN KEDDY, SUZANNE LAMBERT, MICHEL MEYER, ANGELA MOLLOY, IVA
 5   OAKES, JOSEPH RAY & SUSAN RYAN, and finding good cause, approves the Stipulation
 6   and hereby makes the following Order:
 7          1. Defendants Elizabeth Carter, John Keddy, Suzanne Lambert, Michel Meyer, Angela
 8   Molloy, Iva Oakes, Joseph Ray and Susan Ryan are hereby dismissed with prejudice from this
 9   action, with each party to bear its own attorneys’ fees and costs.
10          IT IS SO ORDERED.
11   Dated: August 6, 2020
12
13                                                         Troy L. Nunley
                                                           United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 ORDER
